Order and judgment unanimously reversed on the law with costs and motion dismissed. Memorandum: Supreme Court mistakenly concluded that the motion to fix attorney’s fees was for enforcement of an attorney’s charging lien under section 475 of the Judiciary Law. The motion papers made no mention of a lien or of any fund upon which a lien would attach. Moreover, the court’s judgment was personal in nature whereas a lien proceeding is in rem. (Appeal from Order and Judgment of Supreme Court, Ontario County, Wesley, J.—Attorney’s Fees.) Present—Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.